DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 02/24/2021 have been entered. Claims 1-10 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto hereinafter) in view of US 2007/0243082 (Fields hereinafter).
Regarding claim 1, Yonemoto teaches a screw compressor that discloses a housing (Housing made of 6/7/8), wherein in an operationally ready and assembled state of the screw compressor, an oil sump is provided in the housing (Oil sump being the chamber 40 as seen in 
Yonemoto is silent with respect to a magnet being arranged in the oil sump.
However, Fields teaches compressor with lubricating oil inside the housing (Figure 1) that discloses the use of a magnet within the equivalent oil sump chamber (Magnet 42 per ¶ 12). The resultant combination would place the magnet 42 of Fields onto the body 6 of Yonemoto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the magnet of Fields to allow for any metallic particles to be collected by this magnet without going into the moving components of the screw compressor assembly of Yonemoto. 
Regarding claim 2, Yonemoto’s modified teachings are described above in claim 1 where Yonemoto further discloses that the screw compressor has no oil filter (in the entire description of Yonemoto there is no instance of a filter).
Regarding claim 3, Yonemoto’s modified teachings are described above in claim 1 where the combination of Yonemoto and Fields would further disclose that the housing has a housing body (Yonemoto body 6) and a housing cover (Yonemoto Housing portion 7), and the magnet is arranged in the housing body (per the combination above in claim 1).
Regarding claim 4
Regarding claim 6, Yonemoto’s modified teachings are described above in claim 1 where Fields further discloses that the magnet is formed as a substantially cylindrical disc (Evident of magnet 42 in Figure 1 of Fields).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of US 2007/0243082 (Fields) and further in view of US 4957517 (Linnert hereinafter).
Regarding claim 5, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to a baffle plate arranged in the housing, wherein in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
However, Linnert teaches a compressor that discloses the use of a baffle within the housing (Baffle 122/124/126 within housing). The resultant combination would place the baffle of Linnert into or above the opening 46 in Figure 3 of Yonemoto such that in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the baffle of Linnert to prevent any excess oil swirling or turbulent forces from occurring.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of US 2007/0243082 (Fields) and further in view of US 2010/0038296 (Beer hereinafter).
Regarding claim 7, Yonemoto’s modified teachings are described above in claim 6 but are silent with respect to that the magnet is fastened in the housing by a spacer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify attachment of Fields’ magnet within the oil sump of Yonemoto via a screw to allow for easy replacement of the magnet. 
Regarding claim 8, Yonemoto’s modified teachings are described above in claim 7 where Beer further discloses that the spacer has a screw bolt and/or a distancing element (Beer ¶ 12 at least discloses a screw on feature).
Regarding claim 9, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to that the magnet is fastened in the housing by a spacer.
However, Beer teaches a compressor and attached oil sump pump with an internal magnet that discloses various fastening mechanisms such as a screw which is being broadly interpreted as a spacer (¶ 12 of Beer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify attachment of Fields’ magnet within the oil sump of Yonemoto via a screw to allow for easy replacement of the magnet.
Regarding claim 10, Yonemoto’s modified teachings are described above in claim 9 where Beer further discloses that the spacer has a screw bolt and/or a distancing element (Beer ¶ 12 at least discloses a screw on feature).

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are formed from their proposed amendment to include an air inlet for the screw compressor. A review of the primary reference showed in ¶ 31 and Figure 2 that a suction port 15 is present. Paragraph 15 recites, “a suction port 15 is formed and provides a communicating passage that lets suction gas immediately before compression flow to the tooth portions of the male rotor 16 and the female rotor.” This clearly shows that the screw compressor of Yonemoto has an air inlet as is well-known and inherent of screw compressors and pumps in general. For at least this reason, Applicant’s arguments regarding claim 1 are not found persuasive. If the Applicant intends for the word “air” to have a specific meaning, further clarification would be required. 
In response to applicant's argument that the screw compressor of Yonemoto is insufficient to read on their claimed screw compressor, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746